— Judgment, Supreme Court, New York County (Murphy, J.), entered June 21,1982, which, *490inter alla, awarded plaintiff a judgment of separation by reason of abandonment, unanimously modified, on the law and on the facts, without costs or disbursements, to increase the support award to $1,200 per week and, except as thus modified, affirmed. We find that the award of $800 per week in support is not in keeping with the parties’ preseparation standard of living and fails to take into account the wife’s needs. Given the 35-year duration of the marriage, the relatively lavish standard of living which the parties enjoyed, the wife’s age and the improbability that she can find gainful employment, her lack of personal assets other than an interest in the marital home, and the husband’s ample income and substantial assets, we believe that an award of $1,200 per week would be appropriate and modify accordingly. We have examined plaintiff’s other contentions and find that they are without merit. Concur — Kupferman, J. P., Sandler, Sullivan, Lynch and Kassal, JJ.